                                                                             DebtEd, NTCAPR, APPEAL




                                  U.S. Bankruptcy Court
                         Eastern District of Wisconsin (Milwaukee)
                          Bankruptcy Petition #: 19−21057−gmh
                                                                                Date filed: 02/11/2019
Assigned to: G. Michael Halfenger                                           341 meeting: 03/19/2019
Chapter 11                                                     Deadline for filing claims: 05/20/2019
Voluntary
Asset


Debtor                                              represented by John W. Menn
David J. Alpert                                                    Steinhilber Swanson LLP
16440 Carrara Way, Unit 101                                        107 Church Ave
Naples, FL 34110−3289                                              Oshkosh, WI 54901
SSN / ITIN: xxx−xx−6047                                            920−235−6690
                                                                   Fax : 920−426−5530
                                                                   Email: jmenn@steinhilberswanson.com

                                                                   Paul G. Swanson
                                                                   Steinhilber Swanson LLP
                                                                   107 Church Avenue
                                                                   P.O. Box 617
                                                                   Oshkosh, WI 54903−0617
                                                                   920−235−6690
                                                                   Fax : 920−426−5530
                                                                   Email: pswanson@steinhilberswanson.com

Joint Debtor                                        represented by John W. Menn
Pamela T.H. Von Haden−Alpert                                       (See above for address)
16440 Carrara Way, Unit 101
Naples, FL 34110−3289                                              Paul G. Swanson
SSN / ITIN: xxx−xx−6003                                            (See above for address)

U.S. Trustee                                        represented by Lauren L. Tobiason
Office of the U. S. Trustee                                        Office of the U.S. Trustee
517 East Wisconsin Ave.                                            517 E. Wisconsin Ave. #430
Room 430                                                           Milwaukee, WI 53202
Milwaukee, WI 53202                                                414−297−4499
414−297−4499                                                       Fax : 414−297−4478
                                                                   Email: lauren.l.tobiason@usdoj.gov

                                                                   Michelle S. Y. Cramer
                                                                   U.S. Trustee
                                                                   517 E. Wisconsin Ave., Suite 430
                                                                   Milwaukee, WI 53202
                                                                   414−297−4499
                                                                   Email: michelle.cramer@usdoj.gov

 Filing Date             #                                          Docket Text

 02/11/2019                   1          Chapter 11 Voluntary Petition Filed by David J. Alpert, Pamela
                              (13 pgs)   T.H. Von Haden−Alpert Fee Amount: $1717. (Menn, John)

       Case 2:19-cv-01872-JPS Filed 12/20/19 Page 1 of 24 Document 1-1                                    1
                             (Entered: 02/11/2019)

                   2         Certificate of Credit Counseling filed by John W. Menn on behalf
02/11/2019         (1 pg)    of David J. Alpert. (Menn, John) (Entered: 02/11/2019)

                   3         Certificate of Credit Counseling filed by John W. Menn on behalf
                   (1 pg)    of Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
02/11/2019                   02/11/2019)

                   4         Payment Advices filed by John W. Menn on behalf of David J.
                   (1 pg)    Alpert, Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
02/11/2019                   02/11/2019)

                             Receipt of Voluntary Petition (Chapter 11)(19−21057)
                             [misc,volp11a] (1717.00) Filing Fee. Receipt number 17859487.
                             Fee amount 1717.00 (re: Doc # 1) . (U.S. Treasury) (Entered:
02/11/2019                   02/11/2019)

                             Judge G. Michael Halfenger added to case. (ljr, Deputy Clerk)
02/11/2019                   (Entered: 02/11/2019)

                             Deficiency Deadlines Updated Schedules A/B−J and Declaration
                             due 2/25/2019. Statement of Financial Affairs due
                             2/25/2019.Statement of Your Current Monthly Income Form 122B
                             Due: 2/25/2019. Summary of Assets and Liabilities due 2/25/2019.
                             Atty Disclosure Statement due 2/25/2019. Incomplete Filings due
02/11/2019                   by 2/25/2019. (mag, Deputy Clerk) (Entered: 02/12/2019)

                   5         Notice of Debtors Prior Filings
                                    Debtor         Case No                Note
                                                 91−20341 Ch7  filed in Wisconsin Eastern on
                             David J. Alpert               01/18/1991
                                                           Ch7 filed in Wisconsin Eastern on
                             Pamela T.H. Von     94−21732  04/12/1994, Standard Discharge on
                             Haden−Alpert                  07/20/1994
02/12/2019                   (Admin) (Entered: 02/12/2019)

                   6         Application to Employ Steinhilber Swanson LLP as Debtors'
                   (9 pgs)   Counsel with Notice of Motion and Certificate of Service filed by
                             John W. Menn of Steinhilber Swanson LLP on behalf of Debtor
                             David J. Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert.
02/14/2019                   Objections due by 3/7/2019. (Menn, John) (Entered: 02/14/2019)

                   7         Meeting of Creditors Chapter 11 Individual or Joint Debtor Case to
                   (2 pgs)   be held on 3/19/2019 at 01:00 PM in Milwaukee, Room 428B, U.S.
                             Courthouse, 517 East Wisconsin Ave. Milwaukee, WI 53202.
                             Deadline to File a Complaint to Determine Dischargeability of
                             Certain Debts is 5/20/2019. filed by Michelle S. Y. Cramer of U.S.
                             Trustee on behalf of U.S. Trustee Office of the U. S. Trustee.
02/15/2019                   (Cramer, Michelle) (Entered: 02/15/2019)

                   8         Notice of Appearance and Request for Notice filed by Rachael
                   (2 pgs)   Stokas on behalf of Ocwen Loan Servicing, LLC as servicer for
                             HSBC Bank USA, National Association, as Trustee for Fremont
                             Home Loan Trust 2006−D, Mortgage−Backed Certificates, Series
02/15/2019                   2006−D. (Stokas, Rachael) (Entered: 02/15/2019)

02/17/2019
     Case 2:19-cv-01872-JPS Filed 12/20/19 Page 2 of 24 Document 1-1                              2
                   9          BNC Certificate of Mailing − Meeting of Creditors (RE: 7 Meeting
                   (4 pgs)    of Creditors filed by U.S. Trustee Office of the U. S. Trustee).
                              Notice Date 02/17/2019. (Admin.) (Entered: 02/18/2019)

                   10         Notice of Appearance and Request for Notice filed by BMW
                   (1 pg)     Financial Services NA, LLC, c/o AIS Portfolio Services, LP.
02/20/2019                    (Nalkara, Rejoy) (Entered: 02/20/2019)

                   11         Notice of Appearance and Request for Notice filed by BMW
                   (1 pg)     Financial Services NA, LLC, c/o AIS Portfolio Services, LP.
02/20/2019                    (Nalkara, Rejoy) (Entered: 02/20/2019)

                   12         Case Management Order. Proofs of Claims due by 5/20/2019 (amg,
02/20/2019         (3 pgs)    Deputy Clerk) (Entered: 02/20/2019)

                   13         Notice of Deadlines & Procedures for Filing Claims and Certificate
                   (7 pgs)    of Service filed by Debtor David J. Alpert, Joint Debtor Pamela
                              T.H. Von Haden−Alpert (RE: 12 Order Setting Last Day To File
                              Proofs of Claim, Order (Generic)). (Swanson, Paul) (Entered:
02/21/2019                    02/21/2019)

                   14         BNC Certificate of Mailing − PDF Document (RE: 12 Order Setting
                   (4 pgs)    Last Day To File Proofs of Claim). Notice Date 02/22/2019.
02/22/2019                    (Admin.) (Entered: 02/23/2019)

                   15         Declaration About Individual Debtor's Schedules , Disclosure of
                   (55 pgs)   Compensation of Attorney on behalf of the Debtors , Schedule A/B
                              , Schedule C , Schedule D , Schedule E/F , Schedule G , Schedule H
                              , Schedule I , Schedule J , Chapter 11 Statement of Your Current
                              Monthly Income and Calculation of Commitment Period Form
                              122B , Statement of Financial Affairs , 20 Largest Unsecured
                              Creditors , Summary of Assets and Liabilities Form 2010 Notice to
                              Individual Creditor and Verification of Creditor Matrix filed by
                              Paul G. Swanson on behalf of David J. Alpert, Pamela T.H. Von
02/25/2019                    Haden−Alpert. (Swanson, Paul) (Entered: 02/25/2019)

                   16         Notice of Appearance and Request for Notice filed by Seth E.
                   (1 pg)     Dizard on behalf of Seth E. Dizard. (Dizard, Seth) (Entered:
03/06/2019                    03/06/2019)

                   17         Affidavit of No Objection/Response/Answer Filed by Debtor David
                   (1 pg)     J. Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert (Re: 6
                              Application to Employ Steinhilber Swanson LLP as Debtors'
03/08/2019                    Counsel ) (Menn, John) (Entered: 03/08/2019)

                   18         Proposed Order RE: 6 − Application to Employ filed by Attorney
                   (2 pgs)    John W. Menn of Steinhilber Swanson LLP on behalf of David J.
                              Alpert, Pamela T.H. Von Haden−Alpert. Any required notice period
03/08/2019                    has run without objection. (Menn, John) (Entered: 03/08/2019)

                   19         Notice of Appearance and Request for Notice filed by Creditor
                   (1 pg)     Ocwen Loan Servicing, LLC as servicer for HSBC Bank USA,
                              National Association, as Trustee for Fremont Home Loan Trust
                              2006−D, Mortgage−Backed Certificates, Series 2006−D (Pitner,
03/11/2019                    Jay) (Entered: 03/11/2019)

03/14/2019         20         Order Granting Application For Employment of Counsel to the
                   (2 pgs)    Debtors (Related Doc # 6) (sko, Deputy Clerk) (Entered:

     Case 2:19-cv-01872-JPS Filed 12/20/19 Page 3 of 24 Document 1-1                               3
                              03/14/2019)

                   21         BNC Certificate of Mailing − PDF Document (RE: 20 Order on
                   (3 pgs)    Application to Employ). Notice Date 03/16/2019. (Admin.)
03/16/2019                    (Entered: 03/17/2019)

                   22         Application to Employ Pat Bolger of Pat Bolger Realty Group as
                   (6 pgs)    Real Estate Broker for the Estate with Notice of Motion
                              ,Declaration in Support, and Certificate of Service filed by Paul G.
                              Swanson of Steinhilber Swanson LLP on behalf of Debtor David J.
                              Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert. Objections
03/18/2019                    due by 4/1/2019. (Swanson, Paul) (Entered: 03/18/2019)

                   23         Exhibit A − Listing Contract (proposed) filed by Paul G. Swanson
                   (6 pgs)    on behalf of David J. Alpert, Pamela T.H. Von Haden−Alpert. (RE:
                              22 Application to Employ Pat Bolger of Pat Bolger Realty Group as
                              Real Estate Broker for the Estate ). (Swanson, Paul) (Entered:
03/18/2019                    03/18/2019)

                   24         Affidavit of No Objection/Response/Answer Filed by Debtor David
                   (1 pg)     J. Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert (Re: 22
                              Application to Employ Pat Bolger of Pat Bolger Realty Group as
                              Real Estate Broker for the Estate ) (Menn, John) (Entered:
04/03/2019                    04/03/2019)

                   25         Proposed Order RE: 22 − Application to Employ filed by Attorney
                   (2 pgs)    John W. Menn of Steinhilber Swanson LLP on behalf of David J.
                              Alpert, Pamela T.H. Von Haden−Alpert. Any required notice period
04/03/2019                    has run without objection. (Menn, John) (Entered: 04/03/2019)

                   26         Debtor−In−Possession Monthly Operating Report for Filing Period
                   (12 pgs)   02/11/2019 − 02/28/2019 filed by John W. Menn on behalf of
                              David J. Alpert, Pamela T.H. Von Haden−Alpert. (Menn, John)
04/10/2019                    (Entered: 04/10/2019)

                   27         Application to Employ Brian Shapiro as Accountant for the Estate
                   (7 pgs)    with Notice of Motion and Certificate of Service filed by Paul G.
                              Swanson of Steinhilber Swanson LLP on behalf of Debtor David J.
                              Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert. Objections
04/12/2019                    due by 4/26/2019. (Swanson, Paul) (Entered: 04/12/2019)

                   28         Order Granting in Part and Denying in Part 22 Application to
                   (2 pgs)    Employ Pat Bolger of Pat Bolger Realty Group. (jam, Deputy
04/17/2019                    Clerk) (Entered: 04/17/2019)

                   29         BNC Certificate of Mailing − PDF Document (RE: 28 Order on
                   (3 pgs)    Application to Employ). Notice Date 04/19/2019. (Admin.)
04/19/2019                    (Entered: 04/20/2019)

                   30         Notice of Appearance and Request for Notice filed by Benjamin P.
                   (1 pg)     Payne on behalf of Joshua Kirley. (Payne, Benjamin) (Entered:
05/02/2019                    05/02/2019)

                   31         Affidavit of No Objection/Response/Answer Filed by Debtor David
                   (1 pg)     J. Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert (Re: 27
                              Application to Employ Brian Shapiro as Accountant for the Estate )
05/02/2019                    (Swanson, Paul) (Entered: 05/02/2019)


     Case 2:19-cv-01872-JPS Filed 12/20/19 Page 4 of 24 Document 1-1                                 4
                   32         Proposed Order RE: 27 − Application to Employ filed by Attorney
                   (2 pgs)    Paul G. Swanson of Steinhilber Swanson LLP on behalf of David J.
                              Alpert, Pamela T.H. Von Haden−Alpert. Any required notice period
05/02/2019                    has run without objection. (Swanson, Paul) (Entered: 05/02/2019)

                   33         Debtor−In−Possession Monthly Operating Report for Filing Period
                   (17 pgs)   March 2019 filed by John W. Menn on behalf of David J. Alpert,
                              Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
05/03/2019                    05/03/2019)

                   34         Order Granting Application by Debtors' for Authority to Employ
                   (2 pgs)    Brian Shapiro as Accountant for the Estate (Related Doc # 27) (jam,
05/07/2019                    Deputy Clerk) (Entered: 05/07/2019)

                   35         BNC Certificate of Mailing − PDF Document (RE: 34 Order on
                   (3 pgs)    Application to Employ). Notice Date 05/09/2019. (Admin.)
05/09/2019                    (Entered: 05/10/2019)

                   36         Motion to Redact Document and Restrict Public Access (RE: related
                   (1 pg)     document(s)26 Operating Report, 33 Operating Report) Fee
                              Amount $25 filed by John W. Menn of Steinhilber Swanson LLP on
                              behalf of Debtor David J. Alpert, Joint Debtor Pamela T.H. Von
05/10/2019                    Haden−Alpert. (Menn, John) (Entered: 05/10/2019)

                              Receipt of Motion to Redact(19−21057−gmh) [motion,mredact] (
                              25.00) Filing Fee. Receipt number 18228887. Fee amount 25.00 (re:
05/10/2019                    Doc # 36) . (U.S. Treasury) (Entered: 05/10/2019)

                   37         Proposed Order RE: 36 − Motion to Redact filed by Attorney John
                   (2 pgs)    W. Menn of Steinhilber Swanson LLP on behalf of David J. Alpert,
                              Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
05/10/2019                    05/10/2019)

                   38         Motion for Relief from Stay as to debtors' personal property and
                   (87 pgs)   cash collateral., Motion to Abandon personal property, Motion for
                              Adequate Protection with Conditional use of Collateral. filed by
                              Benjamin P. Payne of Hanson & Payne, LLC on behalf of Creditor
                              Joshua Kirley. Fee Amount $181. (Payne, Benjamin) (Entered:
05/15/2019                    05/15/2019)

                              Receipt of Motion to Abandon(19−21057−gmh) [motion,mabn] (
                              181.00) Filing Fee. Receipt number 18247607. Fee amount 181.00
05/15/2019                    (re: Doc # 38) . (U.S. Treasury) (Entered: 05/15/2019)

                   39         Notice of Motion filed by Creditor Joshua Kirley (RE: 38 Motion
                   (2 pgs)    for Relief from Stay as to debtors' personal property and cash
                              collateral., Motion to Abandon personal property, Motion for
                              Adequate Protection with Conditional use of Collateral. ).
                              Objections due by 5/29/2019. (Payne, Benjamin) (Entered:
05/15/2019                    05/15/2019)

                   40         Certificate of Service filed by Benjamin P. Payne on behalf of
                   (2 pgs)    Joshua Kirley. (RE: 38 Motion for Relief from Stay as to debtors'
                              personal property and cash collateral., Motion to Abandon personal
                              property, Motion for Adequate Protection with Conditional use of
                              Collateral. , 39 Notice of Motion). (Payne, Benjamin) (Entered:
05/16/2019                    05/16/2019)


     Case 2:19-cv-01872-JPS Filed 12/20/19 Page 5 of 24 Document 1-1                                5
                   41         Motion to Assume Lease or Executory Contract with Notice of
                   (6 pgs)    Motion and Certificate of Service filed by Paul G. Swanson of
                              Steinhilber Swanson LLP on behalf of Debtor David J. Alpert, Joint
                              Debtor Pamela T.H. Von Haden−Alpert. Objections due by
05/16/2019                    5/30/2019. (Swanson, Paul) (Entered: 05/16/2019)

                   42         Order Granting Motion to Restrict Public Access and Redact
                   (2 pgs)    Document (Related Doc # 36) (jam, Deputy Clerk) (Entered:
05/17/2019                    05/17/2019)

                   43         Debtor−In−Possession Monthly Operating Report for Filing Period
                   (13 pgs)   2/11/2019 − 02/28/2019 filed by John W. Menn on behalf of David
                              J. Alpert, Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
05/17/2019                    05/17/2019)

                   44         Debtor−In−Possession Monthly Operating Report for Filing Period
                   (17 pgs)   March 2019 filed by John W. Menn on behalf of David J. Alpert,
                              Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
05/17/2019                    05/17/2019)

                              ORDER: The debtors' May 16, 2019 motion to assume a lease
                              makes assertions about ownership of Purposely, LLC (and
                              alternatively Purposly, LLC) that appear to be inconsistent with
                              their schedules, and the motion appears to seek to assume a lease to
                              which the debtors are not parties. Therefore, the court will take no
                              action on the motion until the debtors file a copy of the lease that
                              they move to assume. (RE: 41 Motion to Assume Lease or
                              Executory Contract filed by Debtor David J. Alpert, Joint Debtor
                              Pamela T.H. Von Haden−Alpert). (Halfenger, G.) (Entered:
05/17/2019                    05/17/2019)

                   45         BNC Certificate of Mailing − PDF Document (RE: 42 Order on
                   (3 pgs)    Motion to Redact). Notice Date 05/19/2019. (Admin.) (Entered:
05/19/2019                    05/20/2019)

                   46         Debtor−In−Possession Monthly Operating Report for Filing Period
                   (17 pgs)   March 2019 AMENDED filed by John W. Menn on behalf of David
                              J. Alpert, Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
05/20/2019                    05/20/2019)

                   47         Adversary case 19−02083. Complaint by Joshua Kirley (attorney
                   (56 pgs)   Benjamin P. Payne) against David J. Alpert, Pamela T.H. Von
                              Haden−Alpert. Fee Amount $350 (62 (Dischargeability − 523(a)(2),
                              false pretenses, false representation, actual fraud),67
                              (Dischargeability − 523(a)(4), fraud as fiduciary, embezzlement,
                              larceny),68 (Dischargeability − 523(a)(6), willful and malicious
05/20/2019                    injury))(Payne, Benjamin) (Entered: 05/20/2019)

                   48         Objection Filed by Debtor David J. Alpert, Joint Debtor Pamela
                   (6 pgs)    T.H. Von Haden−Alpert (Re: 38 Motion for Relief from Stay as to
                              debtors' personal property and cash collateral. filed by Creditor
                              Joshua Kirley, Motion to Abandon personal property, Motion for
                              Adequate Protection with Conditional use of Collateral. ) (Swanson,
05/28/2019                    Paul) (Entered: 05/28/2019)

                   49         Objection Filed by Creditor Joshua Kirley (Re: 41 Motion to
                   (2 pgs)    Assume Lease or Executory Contract filed by Debtor David J.
                              Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert) (Payne,
05/30/2019                    Benjamin) (Entered: 05/30/2019)

     Case 2:19-cv-01872-JPS Filed 12/20/19 Page 6 of 24 Document 1-1                                 6
                   50         Notice of Hearing (RE: 38 Joshua Kirley's motion for an order
                   (1 pg)     conditioning the debtors' use of cash collateral or, in the alternative,
                              for relief from the automatic stay and abandonment). Hearing to be
                              held on 6/14/2019 at 03:00 PM by Telephone. You may appear by
                              telephone or in person. To appear by telephone, you must call the
                              Court conference line at 1−888−684−8852, and enter access code
                              7183566 before the scheduled hearing time. (srh, Deputy Clerk)
05/30/2019                    (Entered: 05/30/2019)

                   51         Notice of Hearing (RE: 41 Debtors' Motion to Assume Lease with
                   (1 pg)     with BMW Financial Services NA, LLC). Hearing to be held on
                              6/14/2019 at 03:00 PM United States Courthouse at 517 East
                              Wisconsin Avenue, Room 133, Milwaukee, Wisconsin for 41, You
                              may appear by telephone or in person. To appear by telephone, you
                              must call the Court conference line at 1−888−684−8852, and enter
                              access code 7183566 before the scheduled hearing time. (cm, Law
05/31/2019                    Clerk) (Entered: 05/31/2019)

                   52         BNC Certificate of Mailing − PDF Document (RE: 50 Notice of
06/01/2019         (3 pgs)    Hearing). Notice Date 06/01/2019. (Admin.) (Entered: 06/02/2019)

                   53         BNC Certificate of Mailing − PDF Document (RE: 51 Notice of
06/02/2019         (3 pgs)    Hearing). Notice Date 06/02/2019. (Admin.) (Entered: 06/03/2019)

                   54         Motion Regarding Mortgage Modification Agreement with Notice
                   (14 pgs)   of Motion and Certificate of Service filed by John W. Menn of
                              Steinhilber Swanson LLP on behalf of Debtor David J. Alpert, Joint
                              Debtor Pamela T.H. Von Haden−Alpert. Objections due by
06/04/2019                    6/21/2019. (Menn, John) (Entered: 06/04/2019)

                              Meeting of Creditors Held and Concluded. Appearances by: Debtor,
                              Debtor's counsel. filed by Michelle S. Y. Cramer of U.S. Trustee on
                              behalf of U.S. Trustee Office of the U. S. Trustee. (Cramer,
06/04/2019                    Michelle) (Entered: 06/04/2019)

                   55         Stipulation By David J. Alpert, Joshua Kirley, Pamela T.H. Von
                   (2 pgs)    Haden−Alpert and − Requesting Adjournment of Combined
                              Hearing Scheduled for June 14, 2019 filed by Paul G. Swanson on
                              behalf of David J. Alpert, Joshua Kirley, Pamela T.H. Von
                              Haden−Alpert. (RE: 50 Notice of Hearing, 51 Notice of Hearing).
06/06/2019                    (Swanson, Paul) (Entered: 06/06/2019)

                   56         Order Adjourning June 14 Hearing and Continuing Stay. Hearing to
                   (2 pgs)    be held on 7/17/2019 at 02:00 PM United States Courthouse at 517
                              East Wisconsin Avenue, Room 133, Milwaukee, Wisconsin (RE: 55
                              Stipulation, 38 Joshua Kirley's motion for an order conditioning the
                              debtors' use of cash collateral or, in the alternative, for relief from
                              the automatic stay and abandonment, 41 Debtors' Motion to Assume
                              Lease with with BMW Financial Services NA, LLC, 50 Notice of
                              Hearing, 51 Notice of Hearing). (jam, Deputy Clerk) (Signed:
06/10/2019                    06/09/2019) (Entered: 06/10/2019)

                   57         Certificate of Service filed by Benjamin P. Payne on behalf of
                   (1 pg)     Joshua Kirley. (RE: 38 Motion for Relief from Stay as to debtors'
                              personal property and cash collateral., Motion to Abandon personal
                              property, Motion for Adequate Protection with Conditional use of
                              Collateral. , 39 Notice of Motion). (Payne, Benjamin) (Entered:
06/10/2019                    06/10/2019)


     Case 2:19-cv-01872-JPS Filed 12/20/19 Page 7 of 24 Document 1-1                                     7
                   58         BNC Certificate of Mailing − PDF Document (RE: 56 Order on
                   (4 pgs)    Stipulation). Notice Date 06/12/2019. (Admin.) (Entered:
06/12/2019                    06/13/2019)

                              BNC Returned Mail for Chase, Cardmember Services, PO Box
                              94014, Palatine, IL 60094−4014, ( RE: 51 Notice of Hearing).
06/13/2019                    (Admin) (Entered: 06/13/2019)

                   59         (Withdrawn) Objection to Orlando Residence Ltd. Claim Number 7
                   (5 pgs)    with Notice and Certificate of Service Filed by Debtor David J.
                              Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert Objections
06/13/2019                    due by 6/20/2019.(Menn, John) (Entered: 06/13/2019)

                              Defective Filing Notification − Action Required by the Filer. On
                              June 13, 2019, the debtors filed an objection to claim number 7 of
                              Orlando Residence, Ltd. Doc. No. 59. The debtors did not provide
                              at least 30 days' notice of the deadline to file a response to the
                              objection as required by Federal Rule of Bankruptcy Procedure
                              3007. Accordingly, the court will not take any action on the claim
                              objection. (RE: 59 Objection to Claim filed by Debtor David J.
                              Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert). (saa, Law
06/14/2019                    Clerk) (Entered: 06/14/2019)

                   60         Withdrawal of Objection to Claim 7 Filed by Debtor David J.
                   (1 pg)     Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert (59 Objection
                              to Claim filed by Debtor David J. Alpert, Joint Debtor Pamela T.H.
06/18/2019                    Von Haden−Alpert). (Menn, John) (Entered: 06/18/2019)

                   61         Objection to Orlando Residence Ltd. Claim Number 7 with Notice
                   (5 pgs)    and Certificate of Service Filed by Debtor David J. Alpert, Joint
                              Debtor Pamela T.H. Von Haden−Alpert Objections due by
06/18/2019                    7/15/2019.(Menn, John) (Entered: 06/18/2019)

                   62         Motion for 2004 Examination − Production of Documents filed by
                   (6 pgs)    Benjamin P. Payne of Hanson & Payne, LLC on behalf of Creditor
06/20/2019                    Joshua Kirley. (Payne, Benjamin) (Entered: 06/20/2019)

                   63         Notice of Motion filed by Creditor Joshua Kirley (RE: 62 Motion
                   (2 pgs)    for 2004 Examination − Production of Documents). Objections due
06/20/2019                    by 7/4/2019. (Payne, Benjamin) (Entered: 06/20/2019)

                   64         Amended Motion (related document(s): 62 Motion for 2004
                   (6 pgs)    Examination − Production of Documents filed by Creditor Joshua
                              Kirley) filed by Benjamin P. Payne of Hanson & Payne, LLC on
                              behalf of Creditor Joshua Kirley. (Payne, Benjamin) (Entered:
06/24/2019                    06/24/2019)

                   65         Debtor−In−Possession Monthly Operating Report for Filing Period
                   (25 pgs)   April 2019 filed by John W. Menn on behalf of David J. Alpert,
                              Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
06/28/2019                    06/28/2019)

                   66         Notice of Appearance and Request for Notice filed by Daniel J.
                   (1 pg)     Habeck on behalf of Sunset Bank & Savings. (Habeck, Daniel)
06/28/2019                    (Entered: 06/28/2019)

06/28/2019         67         Motion to Extend Exclusivity Period for Filing a Chapter 11 Plan
                   (11 pgs)   and Disclosure Statement with Notice of Motion and Certificate of

     Case 2:19-cv-01872-JPS Filed 12/20/19 Page 8 of 24 Document 1-1                               8
                              Service filed by Paul G. Swanson of Steinhilber Swanson LLP on
                              behalf of Debtor David J. Alpert, Joint Debtor Pamela T.H. Von
                              Haden−Alpert. Objections due by 7/12/2019. (Swanson, Paul)
                              (Entered: 06/28/2019)

                   68         Affidavit of No Objection/Response/Answer filed by Benjamin P.
                   (3 pgs)    Payne on behalf of Joshua Kirley. (RE: 63 Notice of Motion, 64
                              Amended Motion (related document(s): 62 Motion for 2004
                              Examination − Production of Documents filed by Creditor Joshua
07/05/2019                    Kirley) ). (Payne, Benjamin) (Entered: 07/05/2019)

                   69         Proposed Order for Rule 2004 Examination of Debtors −
                   (3 pgs)    Production of Documents RE: 64 − Amended Motion filed by
                              Attorney Benjamin P. Payne of Hanson & Payne, LLC on behalf of
                              Joshua Kirley. Any required notice period has run without
07/05/2019                    objection. (Payne, Benjamin) (Entered: 07/05/2019)

                   70         Order For Rule 2004 Examination of Debtors − Production of
                   (3 pgs)    Documents (Related Doc # 64) (jam, Deputy Clerk) (Signed:
07/11/2019                    07/11/2019) (Entered: 07/11/2019)

                   71         Response to Objection to Claim #7 Filed by Creditor Orlando
                   (10 pgs;   Residence, Ltd. (61 Objection to Claim filed by Debtor David J.
                   2 docs)    Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert).
                              (Attachments: # 1 Exhibit A)(Robinson, Andrew) (Entered:
07/12/2019                    07/12/2019)

                   72         BNC Certificate of Mailing − PDF Document (RE: 70 Order on
                   (5 pgs)    Amended Motion). Notice Date 07/13/2019. (Admin.) (Entered:
07/13/2019                    07/14/2019)

                   73         Notice of Hearing on the Debtors' objection to Claim Number 7
                   (1 pg)     filed by Orlando Residence Ltd. (RE: 61 Objection to Claim).
                              Hearing to be held on 7/31/2019 at 11:00 AM Telephone Hearing
                              for 61, You may appear by telephone or in person. To appear by
                              telephone, you must call the Court conference line at
                              1−888−684−8852, and enter access code 7183566 before the
07/15/2019                    scheduled hearing time. (saa, Law Clerk) (Entered: 07/15/2019)

                   74         BNC Certificate of Mailing − PDF Document (RE: 73 Notice of
07/17/2019         (3 pgs)    Hearing). Notice Date 07/17/2019. (Admin.) (Entered: 07/18/2019)

                   75             PDF with attached Audio File. Court Date & Time [ 07/17/2019
                   (1 pg)     2:07:19 PM ]. File Size [ 11732 KB ]. Run Time [ 00:24:26 ]. (1.
                              Joshua Kirley's motion for relief from the automatic stay and
                              abandonment or, in the alternative, for adequate protection, 2.
                              Debtors' motion to assume a lease with BMW Financial Services
07/18/2019                    NA, LLC). (admin). (Entered: 07/18/2019)

                   76         Affidavit of No Objection/Response/Answer Filed by Debtor David
                   (1 pg)     J. Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert (Re: 67
                              Motion to Extend Exclusivity Period for Filing a Chapter 11 Plan
07/18/2019                    and Disclosure Statement ) (Swanson, Paul) (Entered: 07/18/2019)

07/18/2019         77         Proposed Order RE: 67 − Motion to Extend Exclusivity Period filed
                   (1 pg)     by Attorney Paul G. Swanson of Steinhilber Swanson LLP on
                              behalf of David J. Alpert, Pamela T.H. Von Haden−Alpert. Any
                              required notice period has run without objection. (Swanson, Paul)

     Case 2:19-cv-01872-JPS Filed 12/20/19 Page 9 of 24 Document 1-1                              9
                              (Entered: 07/18/2019)

                   78         Supplemental Notice of Motion filed by Creditor Joshua Kirley
                   (2 pgs)    (RE: 38 Motion for Relief from Stay as to debtors' personal property
                              and cash collateral., Motion to Abandon personal property, Motion
                              for Adequate Protection with Conditional use of Collateral. ).
                              Objections due by 8/1/2019. (Payne, Benjamin) (Entered:
07/18/2019                    07/18/2019)

                   79         Certificate of Service filed by Benjamin P. Payne on behalf of
                   (3 pgs)    Joshua Kirley. (RE: 78 Notice of Motion). (Payne, Benjamin)
07/18/2019                    (Entered: 07/18/2019)

                   80         Court Minutes from Hearing Held on 07/17/2019 and Order Entered
                   (2 pgs)    on 07/19/2019 Regarding 1. Joshua Kirley's motion for relief from
                              the automatic stay and abandonment or, in the alternative, for
                              adequate protection (38); 2. Debtors' motion to assume a lease with
                              BMW Financial Services NA, LLC (41). Adjourned Hearing
                              scheduled 8/9/2019 at 01:30 PM at United States Courthouse at 517
                              East Wisconsin Avenue, Room 133, Milwaukee, Wisconsin (38).
07/19/2019                    (jam, Deputy Clerk) (Signed: 07/19/2019) (Entered: 07/19/2019)

                   81         BNC Certificate of Mailing − PDF Document (RE: 80 Court
                   (4 pgs)    Minutes and Order (Chambers)). Notice Date 07/21/2019. (Admin.)
07/21/2019                    (Entered: 07/21/2019)

                   82         Disclosure Statement dated July 30, 2019 Filed by Paul G. Swanson
                   (43 pgs)   on behalf of David J. Alpert, Pamela T.H. Von Haden−Alpert.
07/30/2019                    (Swanson, Paul) (Entered: 07/30/2019)

                   83         Chapter 11 Plan of Reorganization dated July 30, 2019 Filed by
                   (17 pgs)   Paul G. Swanson on behalf of David J. Alpert, Pamela T.H. Von
07/30/2019                    Haden−Alpert. (Swanson, Paul) (Entered: 07/30/2019)

                   84         Order and Notice of Hearing on 82 Disclosure Statement. Hearing
                   (2 pgs)    to be held on 9/19/2019 at 01:00 PM United States Courthouse at
                              517 East Wisconsin Avenue, Room 133, Milwaukee, Wisconsin.
07/31/2019                    (jam, Deputy Clerk) (Signed: 07/30/2019) (Entered: 07/31/2019)

                   85         Motion to Avoid Lien with Notice of Motion and Certificate of
                   (6 pgs)    Service filed by Paul G. Swanson of Steinhilber Swanson LLP on
                              behalf of Debtor David J. Alpert, Joint Debtor Pamela T.H. Von
                              Haden−Alpert. Objections due by 8/14/2019. (Swanson, Paul)
07/31/2019                    (Entered: 07/31/2019)

                   86             PDF with attached Audio File. Court Date & Time [ 07/31/2019
                   (1 pg)     11:12:00 AM ]. File Size [ 6170 KB ]. Run Time [ 00:12:51 ].
                              (Debtors' objection to claim number 7 filed by Orlando Residence
07/31/2019                    Ltd.). (admin). (Entered: 07/31/2019)

                   87         Court Minutes from Hearing Held on 07/31/2019 and Order Entered
                   (3 pgs)    on 61 Debtors' Objection to Claim Number 7 of Orlando Residence,
                              Ltd.. Evidentiary Hearing scheduled on 12/9/2019 at 10:00 AM at
                              United States Courthouse at 517 East Wisconsin Avenue, Room
                              133, Milwaukee, Wisconsin. The court will hold December 13th as
                              an additional day for the evidentiary hearing, if necessary.(jam,
08/01/2019                    Deputy Clerk) (Signed: 07/31/2019) (Entered: 08/01/2019)


    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 10 of 24 Document 1-1                                 10
                   88         BNC Certificate of Mailing − PDF Document (RE: 84 Order to
                   (4 pgs)    Set/Schedule Hearing). Notice Date 08/02/2019. (Admin.) (Entered:
08/02/2019                    08/03/2019)

                   89         BNC Certificate of Mailing − PDF Document (RE: 87 Court
                   (5 pgs)    Minutes and Order (Chambers)). Notice Date 08/03/2019. (Admin.)
08/03/2019                    (Entered: 08/04/2019)

                   90         Debtor−In−Possession Monthly Operating Report for Filing Period
                   (26 pgs)   May 2019 filed by John W. Menn on behalf of David J. Alpert,
                              Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
08/07/2019                    08/07/2019)

                              Pursuant to a telephone call from Ben Payne and John Menn, the
                              August 9 adjourned hearing on Joshua Kirley's motion for relief
                              from the automatic stay and abandonment or, in the alternative, for
                              adequate protection, is adjourned to August 15, 2019, at 2:30 p.m.
                              To appear by telephone, you must call the Court conference line at
                              1−888−684−8852, and enter access code 7183566 before the
                              scheduled hearing time. Hearing Continued (related document(s):
                              80 Court Minutes and Order (Chambers)) Hearing scheduled
                              08/15/2019 at 02:30 PM at United States Courthouse at 517 East
                              Wisconsin Avenue, Room 133, Milwaukee, Wisconsin. (saa)
08/09/2019                    (Entered: 08/09/2019)

                  91           Debtor−In−Possession Monthly Operating Report for Filing
                  (22 pgs)     Period June 2019 filed by John W. Menn on behalf of David J.
                               Alpert, Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
08/12/2019                     08/12/2019)

                  92           Objection Filed by Creditor Joshua Kirley (Re: 85 Motion to
                  (3 pgs)      Avoid Lien filed by Debtor David J. Alpert, Joint Debtor Pamela
                               T.H. Von Haden−Alpert) (Payne, Benjamin) (Entered:
08/14/2019                     08/14/2019)

                  93           Certificate of Service filed by Paul G. Swanson on behalf of
                  (3 pgs)      David J. Alpert, Pamela T.H. Von Haden−Alpert. (RE: 84 Order
08/15/2019                     to Set/Schedule Hearing). (Swanson, Paul) (Entered: 08/15/2019)

                  94               PDF with attached Audio File. Court Date & Time [
                  (1 pg)       08/15/2019 2:30:00 PM ]. File Size [ 22729 KB ]. Run Time [
                               00:47:21 ]. (1. Status hearing, 2. Adjourned hearing on Joshua
                               Kirley's motion for relief from the automatic stay and
                               abandonment or, in the alternative, for adequate protection).
08/15/2019                     (admin). (Entered: 08/15/2019)

08/15/2019                     ORDER: On July 18, 2019, Joshua Kirley filed a "supplemental
                               notice of motion for relief from the stay and abandonment, or in
                               the alternative, for adequate protection". The notice states that
                               Kirley "has filed papers with the court seeking to obtain adequate
                               protection of his interest in certain cash collateral and personal
                               property (collectively, the 'Property'), or relief from the automatic
                               stay and for an order of abandonment relative to the Property. A
                               copy of the motion is on file with the court and will be provided
                               upon request made to Hanson & Payne, LLC." The "notice" was
                               served on all creditors.

                               The notice states that the creditors have 14 days after the date of
                               the notice to object to the motion. The notice appears to have been

    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 11 of 24 Document 1-1                                   11
                             served on all creditors; however, Local Rule 6007 states that
                             "Creditors' motions for abandonment must be served in the same
                             manner as a request for abandonment filed by the trustee or a
                             debtor under Fed. R. Bankr. P. 6007." Federal Rule 6007 states
                             that "the trustee . . . shall give notice of a proposed abandonment"
                             to all creditors with 14 days' notice of the deadline to object. The
                             supplemental notice that Kirley filed is insufficient because it
                             doesn't identify the specific property that Kirley is requesting be
                             abandoned by the estate, and Kirley apparently has not served the
                             motion on all creditors.

                             The motion for abandonment is denied without prejudice for
                             failure to comply with Local Rule 6007. Kirley's motion for relief
                             from the automatic stay remains pending. (RE: 38 Motion for
                             Relief From Automatic Stay filed by Creditor Joshua Kirley,
                             Motion to Abandon, Motion for Adequate Protection, 78 Notice of
                             Motion filed by Creditor Joshua Kirley). (Halfenger, G.) Modified
                             on 8/15/2019 (Halfenger, G.). (Entered: 08/15/2019)

                  95         Court Minutes from Status Hearing Held on 8/15/2019 and Order
                  (2 pgs)    Entered on 08/19/2019 RE: Adjourned Hearing on 38 Joshua
                             Kirley's Motion for Relief from the Automatic Stay and
                             Abandonment or, in the Alternative, for adequate protection. The
                             court adjourned the hearing on 38 Kirley's motion to 9/19/2019 at
                             01:00 PM at United States Courthouse at 517 East Wisconsin
                             Avenue, Room 133, Milwaukee, Wisconsin. The court denied the
                             85 Motion to Avoid Lien without prejudice. (Related Doc: 92
                             Objection) (jam, Deputy Clerk) (Signed: 08/16/2019) (Entered:
08/19/2019                   08/19/2019)

                  96         Notice of Appearance and Request for Notice filed by Carter
                  (1 pg)     Bryan Stewart on behalf of United States of America, IRS.
08/19/2019                   (Stewart, Carter) (Entered: 08/19/2019)

                  97         BNC Certificate of Mailing − PDF Document (RE: 95 Court
                  (4 pgs)    Minutes and Order (Chambers)). Notice Date 08/21/2019.
08/21/2019                   (Admin.) (Entered: 08/22/2019)

                             NOTICE TO DEBTORS: On June 4, 2019, the debtors filed a
                             motion to approve a loan modification agreement. The debtors
                             never filed a proposed order. If a proposed order is not filed by
                             September 6, 2019, the court may deny the motion without
                             prejudice. (RE: 54 Motion Regarding Mortgage Modification
                             Agreement filed by Debtor David J. Alpert, Joint Debtor Pamela
08/26/2019                   T.H. Von Haden−Alpert). (saa, Law Clerk) (Entered: 08/26/2019)

                  98         Affidavit of No Objection/Response/Answer Filed by Debtor
                  (1 pg)     David J. Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert
                             (Re: 54 Motion Regarding Mortgage Modification Agreement )
08/26/2019                   (Menn, John) (Entered: 08/26/2019)

                  99         Proposed Order RE: 54 − Motion Regarding Mortgage
                  (1 pg)     Modification Agreement filed by Attorney John W. Menn of
                             Steinhilber Swanson LLP on behalf of David J. Alpert, Pamela
08/26/2019                   T.H. Von Haden−Alpert. (Menn, John) (Entered: 08/26/2019)

                  100        Debtor−In−Possession Monthly Operating Report for Filing
                  (27 pgs)   Period July 2019 filed by John W. Menn on behalf of David J.
                             Alpert, Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
08/26/2019                   08/26/2019)
    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 12 of 24 Document 1-1                                12
                  101        Order Denying Motion to Extend the Exclusivity Period (Related
                  (2 pgs)    Doc # 67) (jam, Deputy Clerk) (Signed: 08/26/2019) (Entered:
08/26/2019                   08/26/2019)

                  102        BNC Certificate of Mailing − PDF Document (RE: 101 Order on
                  (4 pgs)    Motion to Extend Exclusivity Period). Notice Date 08/28/2019.
08/28/2019                   (Admin.) (Entered: 08/29/2019)

                  103        Order RE: 54 Motion Regarding Mortgage Modification
                  (1 pg)     Agreement. (jam, Deputy Clerk) (Signed: 09/08/2019) (Entered:
09/09/2019                   09/09/2019)

                  104        Objection Filed by Creditor United States of America, IRS (Re: 82
                  (4 pgs;    Disclosure Statement filed by Debtor David J. Alpert, Joint Debtor
                  2 docs)    Pamela T.H. Von Haden−Alpert) and Certificate of Service (With
09/09/2019                   attachments) (Stewart, Carter) (Entered: 09/09/2019)

                  105        Objection Filed by Creditor Joshua Kirley (Re: 82 Disclosure
                  (7 pgs)    Statement filed by Debtor David J. Alpert, Joint Debtor Pamela
                             T.H. Von Haden−Alpert) (Payne, Benjamin) (Entered:
09/09/2019                   09/09/2019)

                  106        BNC Certificate of Mailing − PDF Document (RE: 103 Regarding
                  (3 pgs)    Mortgage Modification Agreement). Notice Date 09/11/2019.
09/11/2019                   (Admin.) (Entered: 09/12/2019)

                  107        Motion for Discovery pursuant to Rule 2004 Requesting the
                  (17 pgs;   Production of Documents and to Appear for an Examination with
                  2 docs)    Notice of Motion filed by Andrew H. Robinson of Mallery &
                             Zimmerman, S.C. on behalf of Creditor Orlando Residence, Ltd..
                             Objections due by 10/1/2019. (Attachments: # 1 Exhibit Proposed
09/17/2019                   Subpoena) (Robinson, Andrew) (Entered: 09/17/2019)

                  108        Certificate of Service filed by Andrew H. Robinson on behalf of
                  (3 pgs)    Orlando Residence, Ltd.. (RE: 107 Motion for Discovery pursuant
                             to Rule 2004 Requesting the Production of Documents and to
                             Appear for an Examination). (Robinson, Andrew) (Entered:
09/17/2019                   09/17/2019)

                  109            PDF with attached Audio File. Court Date & Time [
                  (1 pg)     09/19/2019 1:05:39 PM ]. File Size [ 8917 KB ]. Run Time [
                             00:18:35 ]. (Hearing on the approval of the chapter 11 disclosure
                             statement and Adjourned hearing on Joshua Kirley's motion for
                             relief from the automatic stay and abandonment or, in the
                             alternative, for adequate protection). (admin). (Entered:
09/19/2019                   09/19/2019)

                  110        On September 19, 2019, the court held a hearing on Joshua
                             Kirley's motion for relief from the automatic stay and
                             abandonment or, in the alternative, for adequate protection. Paul
                             Swanson appeared for the debtors in possession, David Alpert
                             appeared, and Ben Payne appeared for Mr. Kirley. The court, with
                             the parties' agreement, adjourned the hearing on the motion to
                             November 22, 2019, at 1:00 p.m. (related document(s): 38 Motion
                             for Relief From Automatic Stay filed by Creditor Joshua Kirley,
                             Motion to Abandon, Motion for Adequate Protection) Hearing
                             scheduled 11/22/2019 at 01:00 PM at United States Courthouse at
                             517 East Wisconsin Avenue, Room 133, Milwaukee, Wisconsin.
09/19/2019                   (cerm) (Entered: 09/20/2019)
    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 13 of 24 Document 1-1                              13
                  111        Order and Notice of Hearing on Amended Disclosure Statement.
                  (2 pgs)    Hearing to be held on 11/22/2019 at 01:00 PM United States
                             Courthouse at 517 East Wisconsin Avenue, Room 133,
                             Milwaukee, Wisconsin. Amended Plan and Amended Disclosure
                             Statement Due on or before October 11, 2019. (RE: 82 Disclosure
                             Statement, 83 Chapter 11 Plan).(jam, Deputy Clerk) (Signed:
09/23/2019                   09/23/2019) (Entered: 09/23/2019)

                  112        BNC Certificate of Mailing − PDF Document (RE: 111 Order
                  (4 pgs)    (Generic)). Notice Date 09/25/2019. (Admin.) (Entered:
09/25/2019                   09/26/2019)

                  113        Objection Filed by Debtor David J. Alpert, Joint Debtor Pamela
                  (2 pgs)    T.H. Von Haden−Alpert (Re: 107 Motion for Discovery pursuant
                             to Rule 2004 Requesting the Production of Documents and to
                             Appear for an Examination filed by Creditor Orlando Residence,
10/01/2019                   Ltd.) (Swanson, Paul) (Entered: 10/01/2019)

10/02/2019                   (This Order has been vacated per document 114). ORDER:
                             Orlando Residence, Ltd is a creditor of the debtor: it has filed a
                             proof of claim to which the debtor has objected. Orlando moves
                             for an examination of the debtor and production of documents
                             under Rule 2004. Orlando is the plaintiff in an adversary
                             proceeding against the debtor in which it alleges that the debtor is
                             the alter ego of Alpert Holdings, LLC. The debtor broadly objects
                             to responding to examination about his personal finances until the
                             court determines whether he is an alter ego of Alpert Holdings,
                             LLC or the court orders Alpert Holdings' corporate veil pierced.

                             The debtors' sweeping objection is not well taken and is overruled.
                             Examination of the debtors' personal finances is well within the
                             scope of what a creditor may examine under Rule 2004. What is
                             more, some examination of the debtors' personal finances would
                             seem obviously calculated to lead to potentially admissible
                             information relevant to determining whether debtor David Alpert
                             is the alter ego of Alpert Holdings or whether he has not respected
                             Alpert Holdings' corporate form.

                             Orlando's subpoena commands production of documents listed on
                             an attachment. The attachment, however, is a combined set of
                             interrogatories and document requests. The subpoena's reference
                             to the attachment is limited to the attachment's document requests;
                             the interrogatories are ordered ineffective.

                             Accordingly, Orlando's motion is granted to the effect stated in
                             this order; it is otherwise overruled.

                             Furthermore, the parties must meet and confer in person or
                             by telephone in the manner stated in Civil Procedure Rule
                             37(a) before filing any other Rule 2004 or discovery related
                             paper with the court (including for these purposes any
                             examination or documents sought under Rule 2004). More:
                             Any such filing must contain a declaration of the party's
                             counsel attesting to detailed facts describing the party's effort
                             to reach agreement on the discovery requested and to resolve
                             any discovery−related dispute. The failure to comply with this
                             order will be sufficient grounds to deny requested discovery or
                             overrule an objection to requested discovery. This order governs
                             these parties regardless of whether the discovery is sought in the
                             main case or any related adversary proceeding to which they are
                             parties. (RE: 107 Motion for Discovery filed by Creditor Orlando
    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 14 of 24 Document 1-1                                14
                              Residence, Ltd., 113 Objection filed by Debtor David J. Alpert,
                              Joint Debtor Pamela T.H. Von Haden−Alpert). (Halfenger, G.)
                              (Entered: 10/02/2019)

                  114         Order (1) Vacating October 2, 2019 Docket Order and (2)
                  (2 pgs)     Granting in Part and Denying in Part Orlando Residence, Ltd.'s
                              Motion For a 2004 Examination (Related Doc # 107) (jam,
10/02/2019                    Deputy Clerk) (Signed: 10/02/2019) (Entered: 10/02/2019)

                  115         Debtor−In−Possession Monthly Operating Report for Filing
                  (25 pgs)    Period August 2019 filed by John W. Menn on behalf of David J.
                              Alpert, Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
10/04/2019                    10/04/2019)

                  116         BNC Certificate of Mailing − PDF Document (RE: 114 Order on
                  (4 pgs)     Motion for Discovery). Notice Date 10/04/2019. (Admin.)
10/04/2019                    (Entered: 10/05/2019)

                  117         Notice of Appearance and Request for Notice filed by U.S.
                  (1 pg)      Trustee Office of the U. S. Trustee (Tobiason, Lauren) (Entered:
10/09/2019                    10/09/2019)

                  118         Motion for Relief from Stay as to 2016 BMW 435i. with Notice of
                  (17 pgs;    Motion and Certificate of Service filed by Bradley J. Halberstadt
                  2 docs)     on behalf of Creditor BMW Financial Services NA, LLC.
                              Objections due by 10/23/2019. (Attachments: # 1 Exhibit)
10/09/2019                    (Halberstadt, Bradley) (Entered: 10/09/2019)

                  119         Receipt of Motion for Relief From Automatic
                              Stay(19−21057−gmh) [motion,mrlfsty] ( 181.00) Filing Fee.
                              Receipt number 18742148. Fee amount 181.00 (re: Doc # 118) .
10/09/2019                    (U.S. Treasury) (Entered: 10/09/2019)

                  120         Disclosure Statement − 1st Amended (dated October 11, 2019)
                  (107 pgs;   Filed by Paul G. Swanson on behalf of David J. Alpert, Pamela
                  2 docs)     T.H. Von Haden−Alpert. (Attachments: # 1 Supplement Redline
                              Version of 1st Amended Disclosure Statement)(Swanson, Paul)
10/11/2019                    (Entered: 10/11/2019)

                  121         First Amended Chapter 11 Plan. , dated October 11, 2019 Filed by
                  (39 pgs;    Paul G. Swanson on behalf of David J. Alpert, Pamela T.H. Von
                  2 docs)     Haden−Alpert (RE: 83 Chapter 11 Plan of Reorganization dated
                              July 30, 2019 Filed by Paul G. Swanson on behalf of David J.
                              Alpert, Pamela T.H. Von Haden−Alpert.). (Attachments: # 1
                              Supplement Redline Version of 1st Amended Chapter 11
10/11/2019                    Plan)(Swanson, Paul) (Entered: 10/11/2019)

                  122         NOTICE:The debtors were ordered to serve the court's
                              September 23, 2019 order and notice of hearing on amended
                              disclosure statement on all creditors by October 15. The debtors
                              are required to file proof that they complied with that order no
                              later than October 21. (RE: 111 Order (Generic), Order to
                              Set/Schedule Hearing, 120 Disclosure Statement filed by Debtor
                              David J. Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert,
                              121 Amended Chapter 11 Plan filed by Debtor David J. Alpert,
                              Joint Debtor Pamela T.H. Von Haden−Alpert). (saa, Law Clerk)
10/17/2019                    (Entered: 10/17/2019)

10/17/2019
    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 15 of 24 Document 1-1                              15
                  123        Certificate of Service filed by Paul G. Swanson on behalf of
                  (3 pgs)    David J. Alpert, Pamela T.H. Von Haden−Alpert. (RE: 111 Order
                             (Generic), Order to Set/Schedule Hearing, 122 GMH Document
                             Tracker). (Swanson, Paul). (Related document(s) 120 Disclosure
                             Statement, 121 Amended Chapter 11 Plan. (Entered: 10/17/2019)

                  124        Objection Filed by Debtor David J. Alpert, Joint Debtor Pamela
                  (2 pgs)    T.H. Von Haden−Alpert (Re: 118 Motion for Relief from Stay as
                             to 2016 BMW 435i. filed by Creditor BMW Financial Services
10/23/2019                   NA, LLC) (Swanson, Paul) (Entered: 10/23/2019)

                  125        Notice of Hearing (RE: Debtors' objection to 118 BMW Financial
                  (1 pg)     Services NA, LLC's Motion for Relief from Stay as to 2016 BMW
                             435i). Hearing to be held on 11/4/2019 at 02:30 PM by Telephone.
                             You may appear by telephone or in person. To appear by
                             telephone, you must call the Court conference line at
                             1−888−684−8852, and enter access code 7183566 before the
10/24/2019                   scheduled hearing time. (srh, Deputy Clerk) (Entered: 10/24/2019)

                  126        BNC Certificate of Mailing − PDF Document (RE: 125 Notice of
                  (3 pgs)    Hearing). Notice Date 10/26/2019. (Admin.) (Entered:
10/26/2019                   10/26/2019)

                  127        Debtor−In−Possession Monthly Operating Report for Filing
                  (23 pgs)   Period September 2019 filed by John W. Menn on behalf of David
                             J. Alpert, Pamela T.H. Von Haden−Alpert. (Menn, John)
10/29/2019                   (Entered: 10/29/2019)

                  128        Proposed Order RE: 118 − Motion for Relief From Automatic
                  (1 pg)     Stay filed by Attorney Bradley J. Halberstadt on behalf of BMW
                             Financial Services NA, LLC. (Halberstadt, Bradley) (Entered:
11/04/2019                   11/04/2019)

                  129            PDF with attached Audio File. Court Date & Time [
                  (1 pg)     11/04/2019 2:36:29 PM ]. File Size [ 2011 KB ]. Run Time [
                             00:04:11 ]. (BMW Financial Services NA, LLC's Motion for
                             Relief from Stay as to 2016 BMW 435i). (admin). (Entered:
11/04/2019                   11/04/2019)

                  130        On November 4, 2019, the court held a hearing on BMW
                             Financial Services NA, LLC's motion for relief from stay. Carrie
                             Werle appeared for the debtors, Ben Payne appeared for Joshua
                             Kirley, and Bradley Halberstadt appeared for BMW Financial
                             Services NA, LLC. The motion was granted. Mr. Halberstadt will
                             submit a proposed order. The audio is posted to the docket. (RE:
                             118 Motion for Relief From Automatic Stay filed by Creditor
                             BMW Financial Services NA, LLC, 124 Objection filed by Debtor
                             David J. Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert).
11/05/2019                   (srh, Deputy Clerk) (Entered: 11/05/2019)

                  131        Notice of Change of Address for a Creditor (Chase), Certificate of
                  (2 pgs)    Service filed by John W. Menn on behalf of David J. Alpert,
                             Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
11/06/2019                   11/06/2019)

11/06/2019        132        Motion to Incur Additional Debt with Notice of Motion and
                  (9 pgs)    Certificate of Service filed by John W. Menn of Steinhilber
                             Swanson LLP on behalf of Debtor David J. Alpert, Joint Debtor
                             Pamela T.H. Von Haden−Alpert. Objections due by 11/25/2019.
    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 16 of 24 Document 1-1                              16
                             (Menn, John) (Entered: 11/06/2019)

                  133        Certificate of Service Amended (Name mismatch on Certificate)
                  (3 pgs)    filed by John W. Menn on behalf of David J. Alpert, Pamela T.H.
                             Von Haden−Alpert. (RE: 132 Motion to Incur Additional Debt ).
11/06/2019                   (Menn, John) (Entered: 11/06/2019)

                  134        Order Granting Motion for Relief From Stay (Related Doc # 118)
11/13/2019        (1 pg)     (jam, Deputy Clerk) (Signed: 11/13/2019) (Entered: 11/13/2019)

                  135        Objection Filed by U.S. Trustee Office of the U. S. Trustee (Re:
                  (6 pgs)    120 Disclosure Statement filed by Debtor David J. Alpert, Joint
                             Debtor Pamela T.H. Von Haden−Alpert) and Certificate of
11/15/2019                   Service (Tobiason, Lauren) (Entered: 11/15/2019)

                  136        BNC Certificate of Mailing − PDF Document (RE: 134 Order on
                  (3 pgs)    Motion for Relief From Automatic Stay). Notice Date 11/15/2019.
11/15/2019                   (Admin.) (Entered: 11/16/2019)

                  137        Correspondence filed by Lauren L. Tobiason on behalf of Office
                  (1 pg)     of the U. S. Trustee. (RE: 111 Order (Generic), Order to
11/18/2019                   Set/Schedule Hearing). (Tobiason, Lauren) (Entered: 11/18/2019)

                  138        ORDER: The United States trustee has objected to approval of the
                             debtors' amended disclosure statement. A September 23, 2019
                             order provides for a November 22, 2019 in−person hearing to
                             consider approval of the disclosure statement, including any
                             objections to it.

                             On November 18 counsel for the United States trustee filed a letter
                             requesting "that the hearing on November 22, 2019 be held
                             telephonically and that the United States Trustee be permitted to
                             participate by calling in to the Court's conference line." The
                             reason for the request?: unknown. The letter offers no reason.

                             Requests for relief require a statement of grounds. Changes in
                             scheduling orders minimally require a showing of cause.

                             Request denied. (RE: 137 Correspondence filed by U.S. Trustee
11/19/2019                   Office of the U. S. Trustee). (Halfenger, G.) (Entered: 11/19/2019)

                  139        Request for Telephonic Hearing / Conversion of Hearing on
                  (3 pgs)    Adequacy of Disclosure Statement Hearing to Telephonic Status
                             Conference filed by Paul G. Swanson on behalf of David J.
                             Alpert, Pamela T.H. Von Haden−Alpert. (RE: 111 Order
                             (Generic), Order to Set/Schedule Hearing). (Swanson, Paul)
11/20/2019                   (Entered: 11/20/2019)

11/20/2019        140        ORDER: On November 20 the debtors filed a request to allow
                             parties to appear by telephone at the November 22 hearing, which
                             the court scheduled to consider approval of the debtors' disclosure
                             statement. The debtors suggest that the outcome of their objection
                             to the Orlando Residence, Ltd. claim may have a material effect
                             on the plan and disclosure statement; they also suggest that the
                             United States trustee "may want additional information or
                             assurances as to the projections needed to complete the Plan,
                             which is a legitimate concern." Finally, they represent that the
                             debtors, creditor Kirley, and counsel for the UST have concluded
                             that "it is likely the Disclosure Statement will need to be

    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 17 of 24 Document 1-1                               17
                             modified."

                             The court's preliminary review of the debtors' amended disclosure
                             statement supports the parties' conclusion that the debtors'
                             disclosure statement will need to be modified before the court will
                             approve it.

                             For these reasons, the debtors' request to hold the November 22
                             hearing by telephone is granted to the extent stated in this order.
                             All parties may appear by telephone at the November 22 hearing.
                             The court will not receive evidence at that hearing. The court may,
                             however, disapprove the amended disclosure statement at that
                             hearing, especially if the debtors agree that the amended
                             disclosure statement requires modification. The parties should be
                             prepared to discuss dates for a subsequent hearing on approval of
                             the disclose statement or a timetable for moving toward approval
                             of a disclosure statement and plan confirmation.

                             Debtors' counsel must forthwith inform by the most
                             expeditious means available all parties believed to be
                             intending to attend the November 22 hearing who do not
                             receive ECF notice of this order.

                             To appear by telephone, you must call the court conference line at
                             1−888−684−8852, and enter access code 7183566 before the
                             scheduled hearing time.

                             (RE: 139 Request For Telephonic Hearing filed by Debtor David
                             J. Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert).
                             (Halfenger, G.) (Entered: 11/20/2019)

                  141            PDF with attached Audio File. Court Date & Time [
                  (1 pg)     11/22/2019 1:05:34 PM ]. File Size [ 2951 KB ]. Run Time [
                             00:06:09 ]. (Chapter 11 disclosure statement and adjourned
                             hearing on Joshua Kirley's motion for relief from the automatic
                             stay and abandonment or, in the alternative, for adequate
11/22/2019                   protection). (admin). (Entered: 11/22/2019)

                             On November 22, 2019, the court held a hearing on the chapter 11
                             disclosure statement and an adjourned hearing on Joshua Kirley's
                             motion for relief from the automoatic stay and abandonment or, in
                             the alternative, for adequate protection. Lauren Tobiason appeared
                             for the United States Trustee, Paul Swanson appeared for the
                             debtors, Ben Payne appeared for Joshua Kirley, Andrew Robinson
                             appeared for Orlando Residence, Ltd., and Carter Stewart
                             appeared for the IRS. Both matters were adjourned to December
                             13, 2019, at 10:00 a.m. Parties may appear in person in Room 133
                             or they may appear by telephone. To appear by telephone, you
                             must call the Court conference line at 1−888−684−8852, and enter
                             access code 7183566 before the scheduled hearing time. The
11/22/2019                   audio is posted to the docket. (srh) (Entered: 11/22/2019)

                  142        Affidavit of No Objection/Response/Answer Filed by Debtor
                  (1 pg)     David J. Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert
                             (Re: 132 Motion to Incur Additional Debt ) (Menn, John)
11/26/2019                   (Entered: 11/26/2019)

11/26/2019        143        Proposed Order RE: 132 − Motion to Incur Additional Debt filed
                  (1 pg)     by Attorney John W. Menn of Steinhilber Swanson LLP on behalf
                             of David J. Alpert, Pamela T.H. Von Haden−Alpert. Any required

    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 18 of 24 Document 1-1                               18
                              notice period has run without objection. (Menn, John) (Entered:
                              11/26/2019)

                  144         Order (1) Denying Debtors' Motion to Incur Post−Petition
                  (4 pgs)     Financing and (2) Requiring the Debtors to Show Cause Why This
                              Case Should Not be Dismissed for Failing to Comply with a Court
11/27/2019                    Order. (RE: 132) (Entered: 11/27/2019)

                  145         BNC Certificate of Mailing − PDF Document (RE: 144 Order to
                  (6 pgs)     Show Cause). Notice Date 11/29/2019. (Admin.) (Entered:
11/29/2019                    11/30/2019)

                  146         Debtor−In−Possession Monthly Operating Report for Filing
                  (18 pgs)    Period October 2019 filed by John W. Menn on behalf of David J.
                              Alpert, Pamela T.H. Von Haden−Alpert. (Menn, John) (Entered:
12/02/2019                    12/02/2019)

                  147         Witness List for Evidentiary Hearing on December 9, 2019 filed
                  (2 pgs)     by Andrew H. Robinson on behalf of Orlando Residence, Ltd..
12/03/2019                    (Robinson, Andrew) (Entered: 12/03/2019)

                  148         Exhibit List for Evidentiary Hearing Scheduled for December 9,
                  (3 pgs)     2019 filed by Andrew H. Robinson on behalf of Orlando
                              Residence, Ltd.. (RE: 87 Court Minutes and Order (Chambers)).
12/03/2019                    (Robinson, Andrew) (Entered: 12/03/2019)

                  149         Pretrial Report for Evidentiary Hearing Scheduled for December
                  (5 pgs)     9, 2019 filed by Andrew H. Robinson on behalf of Orlando
12/03/2019                    Residence, Ltd.. (Robinson, Andrew) (Entered: 12/03/2019)

                  150         Motion to Incur Additional Debt (Revised Motion to Incur
                  (10 pgs)    Post−Petition Financing) with Notice of Motion and Certificate
                              of Service filed by Paul G. Swanson of Steinhilber Swanson LLP
                              on behalf of Debtor David J. Alpert, Joint Debtor Pamela T.H.
                              Von Haden−Alpert. Objections due by 12/11/2019. (Swanson,
12/03/2019                    Paul) (Entered: 12/03/2019)

                  151         Motion to Shorten Time to object (Re: 150 Motion to Incur
                  (6 pgs)     Additional Debt (Revised Motion to Incur Post−Petition
                              Financing)) with Notice of Motion and Certificate of Service filed
                              by Paul G. Swanson of Steinhilber Swanson LLP on behalf of
                              Debtor David J. Alpert, Joint Debtor Pamela T.H. Von
                              Haden−Alpert. Objections due by 12/11/2019. (Swanson, Paul)
12/03/2019                    (Entered: 12/03/2019)

                  152         Witness List filed by Paul G. Swanson on behalf of David J.
                  (2 pgs)     Alpert, Pamela T.H. Von Haden−Alpert. (Swanson, Paul)
12/03/2019                    (Entered: 12/03/2019)

                  153         Exhibit List, with exhibits attached filed by Paul G. Swanson on
                  (170 pgs;   behalf of David J. Alpert, Pamela T.H. Von Haden−Alpert. (RE:
                  4 docs)     87 Court Minutes and Order (Chambers)). (Attachments: # 1
                              Exhibit 101 # 2 Exhibit 102 # 3 Exhibit 103) (Swanson, Paul)
12/03/2019                    (Entered: 12/03/2019)

12/03/2019        154         Pretrial Report of Debtors; Debtors' Defenses In Support of
                  (26 pgs;    Objection to Claim of Orlando Residence, Ltd. filed by Paul G.
                  3 docs)     Swanson on behalf of David J. Alpert, Pamela T.H. Von

    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 19 of 24 Document 1-1                               19
                               Haden−Alpert. (Attachments: # 1 Exhibit A # 2 Exhibit B)
                               (Swanson, Paul) (Entered: 12/03/2019)

                  155          Reply/Response Filed by Debtor David J. Alpert, Joint Debtor
                  (9 pgs)      Pamela T.H. Von Haden−Alpert to (144 Order to Show Cause)
                               filed by Paul G. Swanson on behalf of David J. Alpert, Pamela
                               T.H. Von Haden−Alpert. (RE: 144 Order to Show Cause).
12/03/2019                     (Swanson, Paul) (Entered: 12/03/2019)

                  156          Exhibit List and Exhibits filed by Andrew H. Robinson on behalf
                  (1909 pgs;   of Orlando Residence, Ltd.. (RE: 87 Court Minutes and Order
                  37 docs)     (Chambers)). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3
                               Exhibit 3A # 4 Exhibit #b # 5 Exhibit 3C # 6 Exhibit 3D # 7
                               Exhibit 3E # 8 Exhibit 3F # 9 Exhibit 4 # 10 Exhibit 5 # 11
                               Exhibit 6 # 12 Exhibit 7 # 13 Exhibit 9 # 14 Exhibit 10 # 15
                               Exhibit 11 # 16 Exhibit 12 # 17 Exhibit 13 # 18 Exhibit 14 # 19
                               Exhibit 15 # 20 Exhibit 16 # 21 Exhibit 17 # 22 18 # 23 Exhibit
                               19 # 24 Exhibit 20 # 25 Exhibit 21 # 26 Exhibit 22 # 27 Exhibit
                               23 # 28 Exhibit 24 # 29 Exhibit 25 # 30 Exhibit 30 # 31 Exhibit
                               31 # 32 Exhibit 32 # 33 Exhibit 33 # 34 Exhibit 34 # 35 Exhibit
12/03/2019                     35A # 36 Exhibit 35B) (Robinson, Andrew) (Entered: 12/03/2019)

                  157          Ex Parte Motion to Redact . Fee Amount $25 filed by Andrew H.
                  (1 pg)       Robinson of Mallery & Zimmerman, S.C. on behalf of Creditor
                               Orlando Residence, Ltd.. (Robinson, Andrew) (Entered:
12/04/2019                     12/04/2019)

                  158          Receipt of Motion to Redact(19−21057−gmh) [motion,mredact] (
                               25.00) Filing Fee. Receipt number 18920678. Fee amount 25.00
12/04/2019                     (re: Doc # 157) . (U.S. Treasury) (Entered: 12/04/2019)

                  159          Proposed Order RE: 157 − Motion to Redact filed by Attorney
                  (1 pg)       Andrew H. Robinson of Mallery & Zimmerman, S.C. on behalf of
                               Orlando Residence, Ltd.. (Robinson, Andrew) (Entered:
12/04/2019                     12/04/2019)

                  160          Order Granting Motion to Restrict Public Access and Redact
                  (1 pg)       Document (Related Doc # 157). Orlando Residence must provide
                               copies of all exhibits to debtors' counsel by no later noon
                               December 5, 2019. (jah, Deputy Clerk) (Signed: 12/04/2019)
12/04/2019                     (Entered: 12/04/2019)

                  161          ORDER: To expedite the proceedings, the parties must bring
                               paper copies of all exhibits to the December 9 trial. They should
                               have sufficient sets for use by the court and witnesses. The sets for
                               use by the witness and the court must include the ECF filing
                               stamp on each page. The parties are responsible for having their
                               own copies of each exhibit. Regardless of the parties' use of paper
                               exhibits during the trial, the official record exhibits will be those
                               filed on the electronic docket, unless the court otherwise orders.
                               (RE: 160 Order on Motion to Redact). (Halfenger, G.) (Entered:
12/05/2019                     12/05/2019)

                  162          BNC Certificate of Mailing − PDF Document (RE: 160 Order on
                  (3 pgs)      Motion to Redact). Notice Date 12/06/2019. (Admin.) (Entered:
12/06/2019                     12/07/2019)

12/09/2019        163          Exhibit List and Redacted Exhibits filed by Andrew H. Robinson
                  (1909 pgs;   on behalf of Orlando Residence, Ltd.. (RE: 160 Order on Motion

    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 20 of 24 Document 1-1                                   20
                  37 docs)   to Redact). (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit
                             3A # 4 Exhibit 3B # 5 Exhibit 3C # 6 Exhibit 3D # 7 Exhibit 3E #
                             8 Exhibit 3F # 9 Exhibit 4 # 10 Exhibit 5 # 11 Exhibit 6 # 12
                             Exhibit 7 # 13 Exhibit 9 # 14 Exhibit 10 # 15 Exhibit 11 # 16
                             Exhibit 12 # 17 Exhibit 13 # 18 Exhibit 14 # 19 Exhibit 15 # 20
                             Exhibit 16 # 21 Exhibit 17 # 22 Exhibit 18 # 23 Exhibit 19 # 24
                             Exhibit 20 # 25 Exhibit 21 # 26 Exhibit 22 # 27 Exhibit 23 # 28
                             Exhibit 24 # 29 Exhibit 25 # 30 Exhibit 30 # 31 Exhibit 31 # 32
                             Exhibit 32 # 33 Exhibit 33 # 34 Exhibit 34 # 35 Exhibit 35A # 36
                             Exhibit 35B) (Robinson, Andrew) (Entered: 12/09/2019)

                  164            PDF with attached Audio File. Court Date & Time [
                  (1 pg)     12/09/2019 10:00:00 AM ]. File Size [ 156241 KB ]. Run Time [
                             05:25:30 ]. (Evidentiary hearing on debtors' objection to claim
                             number 7 of Orlando Residence, Ltd.). (admin). (Entered:
12/10/2019                   12/10/2019)

                  165        Support/Supplement Re: Creditor's List of Abuses by the Debtor
                  (1 pg)     filed by Andrew H. Robinson on behalf of Orlando Residence,
                             Ltd.. (RE: 164 Audio File). (Robinson, Andrew) (Entered:
12/10/2019                   12/10/2019)

                  166        Court Minutes from Hearing Held on 12/9/2019 and Order
                  (2 pgs)    Entered on 12/11/2019 Regarding Debtors' 61 Objection to Claim
                             Number 7 of Orlando Residence Ltd. (Related Documents: 160
                             Order; 163 Exhibits−Redacted). (jam, Deputy Clerk) (Signed:
12/11/2019                   12/10/2019) (Entered: 12/11/2019)

                  167        Notice: The court will issue an oral ruling on the debtors'
                             objection to claim number 7 of Orlando Residence Ltd. on Friday,
                             December 13, 2019, at 10:00 a.m. Participants may appear by
                             phone by calling the court conference line at 1−888−684−8852
                             and entering access code 7183566 before the scheduled time. (RE:
12/11/2019                   61 Objection to Claim). (cm, Law Clerk) (Entered: 12/11/2019)

                  168        Affidavit of No Objection/Response/Answer Filed by Debtor
                  (1 pg)     David J. Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert
                             (Re: 151 Motion to Shorten Time to object (Re: 150 Motion to
                             Incur Additional Debt (Revised Motion to Incur Post−Petition
12/12/2019                   Financing))) (Swanson, Paul) (Entered: 12/12/2019)

                  169        Proposed Order RE: 151 − Motion to Shorten Time filed by
                  (1 pg)     Attorney Paul G. Swanson of Steinhilber Swanson LLP on behalf
                             of David J. Alpert, Pamela T.H. Von Haden−Alpert. (Swanson,
12/12/2019                   Paul) (Entered: 12/12/2019)

                  170        Affidavit of No Objection/Response/Answer Filed by Debtor
                  (1 pg)     David J. Alpert, Joint Debtor Pamela T.H. Von Haden−Alpert
                             (Re: 150 Motion to Incur Additional Debt (Revised Motion to
                             Incur Post−Petition Financing)) (Swanson, Paul) (Entered:
12/12/2019                   12/12/2019)

                  171        Proposed Order RE: 150 − Motion to Incur Additional Debt filed
                  (1 pg)     by Attorney Paul G. Swanson of Steinhilber Swanson LLP on
                             behalf of David J. Alpert, Pamela T.H. Von Haden−Alpert.
12/12/2019                   (Swanson, Paul) (Entered: 12/12/2019)

12/13/2019        172        Order Shortening Notice of Motion to Incur Post−Petition
                  (1 pg)     Financing (Related Doc # 151) (jam, Deputy Clerk) (Signed:
    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 21 of 24 Document 1-1                             21
                             12/12/2019) (Entered: 12/13/2019)

                  173        Order Granting Revised Motion to Incur Post−Petition Financing
                  (1 pg)     (Related Doc # 150) (jam, Deputy Clerk) (Signed: 12/12/2019)
12/13/2019                   (Entered: 12/13/2019)

                  174            PDF with attached Audio File. Court Date & Time [
                  (1 pg)     12/13/2019 10:09:00 AM ]. File Size [ 25964 KB ]. Run Time [
                             00:54:05 ]. (1. Oral ruling on the debtors' objection to claim
                             number 7 of Orlando Residence Ltd 2. Status hearing on the
                             Chapter 11 Disclosure Statement 3. Joshua Kirley's motion for
                             relief from the automatic stay and abandonment or, in the
                             alternative, for adequate protection). (admin). (Entered:
12/13/2019                   12/13/2019)

                  175        BNC Certificate of Mailing − PDF Document (RE: 166 Claim
                  (4 pgs)    Objection Action). Notice Date 12/13/2019. (Admin.) (Entered:
12/13/2019                   12/13/2019)

                  176        BNC Certificate of Mailing − PDF Document (RE: 172 Order on
                  (3 pgs)    Motion to Shorten Time). Notice Date 12/15/2019. (Admin.)
12/15/2019                   (Entered: 12/15/2019)

                  177        BNC Certificate of Mailing − PDF Document (RE: 173 Order on
                  (3 pgs)    Motion to Incur Additional Debt). Notice Date 12/15/2019.
12/15/2019                   (Admin.) (Entered: 12/15/2019)

                  178        Court Minutes from Hearing Held on 12/13/2019 and Order
                  (2 pgs)    Entered on 12/16/2019 Sustaining 61 Objection to Claim Number
                             7 of Orlando Residence, Ltd; Ordering Debtors to file an
                             Amended Disclosure Statement by no later than 1/13/2020.
                             Hearing on the approval of the Disclosure Statement will be held
                             on February 19, 2020 at 2:00 p.m. in Courtroom 133 of the United
                             States Courthouse, 517 E. Wisconsin Avenue, Milwaukee,
                             Wisconsin 53202. Court Adjourned the Hearing on 38 Motion for
                             Relief From the Automatic Stay and Abandonment or, in the
                             Alternative, for Adequate Protection to 2/19/2020. (jam, Deputy
12/16/2019                   Clerk) (Signed: 12/13/2019) (Entered: 12/16/2019)

                  179        Hearing Adjourned RE: 38 Motion for Relief From Automatic
                             Stay and Abandonment or, in the Alternative, for Adequate
                             Protection filed by Creditor Joshua Kirley. Hearing to be held on
                             2/19/2020 at 02:00PM United States Courthouse at 517 East
                             Wisconsin Avenue, Room 133, Milwaukee, Wisconsin. (jam,
12/16/2019                   Deputy Clerk) (Entered: 12/16/2019)

                  180        BNC Certificate of Mailing − PDF Document (RE: 178 Claim
                  (4 pgs)    Objection Action). Notice Date 12/18/2019. (Admin.) (Entered:
12/18/2019                   12/19/2019)

                  181        Notice of Appeal Fee Amount $298 Filed by Creditor Orlando
                  (2 pgs)    Residence, Ltd. (RE: 178 Claim Objection Action, Court Minutes
                             and Order (Chambers)). (Robinson, Andrew) (Entered:
12/20/2019                   12/20/2019)

                  182        Receipt of Notice of Appeal(19−21057−gmh) [appeal,ntcapl] (
                             298.00) Filing Fee. Receipt number 18974771. Fee amount 298.00
12/20/2019                   (re: Doc # 181) . (U.S. Treasury) (Entered: 12/20/2019)

    Case 2:19-cv-01872-JPS Filed 12/20/19 Page 22 of 24 Document 1-1                             22
THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: December 13, 2019                            G. Michael Halfenger
                                                    Chief United States Bankruptcy Judge




                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF WISCONSIN
                       Court Minutes and Order

CHAPTER:                    11
DATE:                       December 13, 2019
JUDGE:                      G. Michael Halfenger
CASE NO.:                   19-21057
DEBTORS:                    David Alpert and Pamela Von Haden-Alpert
NATURE OF HEARING:          (1) Oral ruling on debtors’ objection to claim number
                            7 of Orlando Residence Ltd.
                            (2) Status hearing on the chapter 11 disclosure
                            Statement
                            (3) Joshua Kirley’s motion for relief from the
                            automatic stay and abandonment or, in the
                            alternative, for adequate protection
ADV. PROC. NO.:             19-2083
PLAINTIFF:                  Joshua Kirley
DEFENDANT:                  David Alpert
NATURE OF HEARING:          Adjourned pretrial conference
APPEARANCES:                Paul Swanson, for the debtors
                            Andrew Robinson, for Orlando Residence Ltd.
                            Benjamin Payne, for Josh Kirley
                            Lauren Tobiason, appearing for the United States
                            trustee




     CaseCase
          2:19-cv-01872-JPS
               19-21057-gmh Filed
                             Doc 12/20/19
                                  178 FiledPage 23 of 24Page
                                            12/16/19      Document
                                                             1 of 2 1-1                    23
                                   Carter Stewart, appearing for the Internal Revenue
                                   Service
COURTROOM DEPUTY:                  Sara Hackbarth
LAW CLERK:                         Cameron Marston

The court issued an oral ruling and, for the reasons stated on the record, IT IS HEREBY
ORDERED that the debtors’ objection to claim number 7 of Orlando Residence, Ltd. is
SUSTAINED and claim number 7 is disallowed in its entirety pursuant to 11 U.S.C.
§502(b)(1).

The court ordered the debtors to file an amended disclosure statement by no later than
January 13, 2020.

The court will hold a hearing on the approval of the disclosure statement on February
19, 2020 at 2:00 p.m. in Courtroom 133 of the United States Courthouse, 517 E.
Wisconsin Avenue, Milwaukee, Wisconsin 53202. Once the disclosure statement is filed
the court will enter a separate order setting the hearing and the objection period. The
debtors must serve that order on all parties in interest within three days after its entry.

The court adjourned the hearing on Joshua Kirley’s motion for relief from the automatic
stay and abandonment or, in the alternative, for adequate protection to February 19,
2020, along with the status hearing in Adversary Proceeding Number 19-2083.

                                         #####




       CaseCase
            2:19-cv-01872-JPS
                 19-21057-gmh Filed
                               Doc 12/20/19
                                    178 FiledPage 24 of 24Page
                                              12/16/19      Document
                                                               2 of 2 1-1                     24
